  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 1 of 37 PageID #:4736



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________

    DISH NETWORK L.L.C.,               )
                                       )
    Plaintiff,                         )
                                       )
    v.                                 )        Case No. 1:20-CV-00570
                                       )        Hon. Thomas M. Durkin
                                       )
    APOLLO GLOBAL MANAGEMENT,          )
    INC.; TERRIER MEDIA BUYER, INC.; )
    NBI HOLDINGS, LLC; NORTHWEST )
    BROADCASTING, INC.; CAMELOT        )
    MEDIA BUYER, INC.; and CAMELOT )
    MEDIA HOLDINGS, LLC,               )
                                       )
                                       )
                                       )
                                       )
    Defendants.                        )
______________________________________________________________________________

                             SECOND AMENDED COMPLAINT

       Plaintiff DISH Network L.L.C. (“DISH”), for its Second Amended Complaint

(“Complaint”) against Apollo Global Management, Inc. (“Apollo”); Terrier Media Buyer, Inc.

(“Terrier”); NBI Holdings, LLC (“NBI Holdings”); Northwest Broadcasting, Inc. (“Northwest”);

Camelot Media Buyer Inc. and Camelot Media Holdings, LLC (together “Camelot”) (collectively,

“Defendants”), alleges as follows:

                                       INTRODUCTION

       1.      This Complaint arises from a scheme orchestrated, but crucially mis-executed, by

a wealthy private-equity group to buy its way into the broadcast television industry, conscript and

disrupt existing commercial relationships, and impose massive cost increases on American

consumers to line the pockets of its principals and investors. The private-equity group is led by

Apollo and has targeted DISH and other distributors of multi-channel video programming. Apollo
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 2 of 37 PageID #:4737



decided to acquire two large groups of local television broadcast stations in order to replace

comparatively lower prices charged by one of them with the higher prices charged by the other.

The primary goal behind Apollo’s foray into broadcast television was to make money by

jettisoning contracts and raising prices—the fees that DISH and other distributors must pay for

permission to retransmit those stations’ programming to subscribers.

       2.      DISH, a satellite multi-channel video distributor, had separate retransmission

agreements with each of the station-owning entities, which operated broadcast television stations

in different markets known, respectively, as the Northwest Stations and the Cox Stations (as

defined below). Each of these agreements contained “station change-in-control” and “after-

acquired station” clauses, which are intended to ensure continuity of retransmission in the event

of changes in control. Under these provisions, if control over a station or its owner changes and

the acquiring entity (or an affiliate) has its own retransmission agreement with DISH, the acquiring

entity’s agreement prevails, and the acquired entity’s agreement automatically terminates.

Correspondingly, if the owner acquires additional stations, these stations become subject to the

acquiring owner’s agreement.

       3.      Last year, Apollo bought both the Northwest Stations and the Cox Stations. The

Northwest Stations had extracted generally higher rates from distributors, including DISH, than

the Cox Stations. Thus, Apollo’s primary, and avowed, goal behind the twin purchases was to

replace the Cox rates with the Northwest rates. To achieve this, Apollo tried to close the Northwest

purchase a few hours earlier on the same day, December 17, 2019, that it purchased the Cox

Stations. In the Defendants’ view, this meant that Cox would have been acquired by Northwest

or its affiliates, a broadcaster with an existing agreement with DISH, meaning that Cox’s

retransmission agreement with DISH (the “Cox Agreement”) would have terminated and

Northwest’s retransmission agreement with DISH (the “Northwest Agreement”) would have

                                                 2
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 3 of 37 PageID #:4738



prevailed over all of the stations. But the plan misfired. The deal that was supposed to close first

closed second. Because of an error, the Cox transaction actually closed first.

       4.       Under Defendants’ own view, the actual sequence of the two closings (i.e., Cox

first, then Northwest) triggers the station change-in-control provision of the Northwest Agreement.

Under that provision, control over Northwest was acquired by an entity (Terrier) whose affiliate

already had an existing agreement with DISH (i.e., the Cox Agreement). Therefore, as of the

December 17, 2019 close of the Northwest transaction, the Northwest Agreement terminated, and

the Cox Agreement, which does not expire until 2022, began to cover the Northwest Stations too.

       5.       But in an effort to avoid these outcomes, Defendants hid the true sequence of the

transactions from DISH, and maintained that the Northwest Agreement continued until its regular

expiration date of December 31, 2019, which was extended by the parties to January 18, 2020.

Thus, for part of the period since December 17, 2019 (the closing date), DISH paid higher rates

for the Northwest Stations than it should be paying. For another part of that period, DISH was

forced into a blackout of the Northwest Stations, as Northwest withheld its retransmission consent

between January 18, 2020 and March 15, 2020, even though DISH should have been able to

continue retransmitting the Northwest Stations under the Cox Agreement during that period.

       6.       Because of the blackout of the Northwest Stations, DISH lost many existing

customers and new customer prospects to the other multichannel video distributors, such as cable

operators and DIRECTV, which continued to retransmit the Northwest Stations without

interruption.

       7.       It was only because of the COVID pandemic that Defendants eventually agreed to

a temporary extension of the Northwest Agreement (at the expired Northwest Agreement’s rates

but subject to true-up based on the rates to eventually be agreed upon). The threat of a new




                                                 3
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 4 of 37 PageID #:4739



blackout of the Northwest Stations persists, and the rates to be agreed eventually would likely be

higher than those in the existing Cox Agreement.

       8.      Furthermore, Defendants continue to refuse to honor their obligations under the

Cox Agreement. Their insistence that the Cox Agreement—including its consent to DISH’s

retransmission—had been superseded forced DISH into a blackout of the Cox Stations. The

screens went dark for the approximately one million DISH customers in markets where the Cox

Stations are located. Many DISH customers left for other distributors, such as cable or DIRECTV,

which continue to retransmit the Cox Stations. Consumers who otherwise would likely have joined

DISH decided against doing so. The blackout continues to date.

       9.      Defendants’ ongoing breach of, and interference with, DISH’s contractual rights,

regarding the Cox Stations and the Northwest Stations, has caused DISH to suffer both money

damages and irreparable harm in the form of lost subscribers and diminished goodwill.

       10.     Accordingly, DISH brings this Complaint seeking declaratory and injunctive relief,

to compel specific performance of Defendants’ contractual obligations, and to prevent further

interference with its contractual rights, as well as damages for past injuries.

                                             PARTIES

       11.     Plaintiff DISH Network L.L.C. is a Colorado limited liability company with its

principal place of business at 9601 S. Meridian Blvd., Englewood, CO 80112. DISH maintains an

office at 500 North Michigan Ave, Suite 1920, Chicago, IL 60611.

       12.     Defendant Apollo Global Management, Inc. is a Delaware corporation with its

principal place of business at 9 West 57th Street, 43rd Floor, New York, NY 10019. Apollo is a

private equity firm that invests in alternative assets on behalf of the world’s most prominent

investors. Apollo had a lead role in orchestrating the transactions at issue, as confirmed by multiple

news stories and press releases.


                                                  4
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 5 of 37 PageID #:4740



       13.     Defendant Terrier Media Buyer, Inc. is a Delaware corporation with its principal

place of business at 1 Manhattanville Road, Suite 201, Purchase, NY 10577.

       14.     Defendant NBI Holdings, LLC is a Delaware limited liability company with its

principal place of business at 1 Manhattanville Road, Suite 201, Purchase, NY 10577.

       15.     Defendant Northwest Broadcasting, Inc. is a Delaware corporation with its

principal place of business at 2111 University Park Drive, Suite 650, Okemos, MI 48864.

       16.     Defendant Camelot Media Buyer, Inc. is a Delaware corporation with its principal

place of business at 1 Manhattanville Road, Suite 201, Purchase, NY 10577.

       17.     Defendant Camelot Media Holdings, LLC is a Delaware limited liability company

with its principal place of business at 1 Manhattanville Road, Suite 201, Purchase, NY 10577.

                                 JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. Based on

the Defendants’ own representations to this Court, there is complete diversity among the parties.

The amount in controversy exceeds $75,000.

       19.     This Court has personal jurisdiction over the Defendants because the contract at

issue in this dispute, i.e., the Cox Agreement, provides for disputes to be litigated here.

       20.     Venue is proper pursuant to 28 U.S.C. § 1391 and the forum selection clause of the

Cox Agreement.

       21.     Pursuant to the governing law provision of the Cox Agreement, the Agreement and

the conduct of the parties to the Agreement are governed by the laws of the state of New York.




                                                  5
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 6 of 37 PageID #:4741



                                   FACTUAL BACKGROUND

DISH and Northwest Entered into a Retransmission Consent Agreement in 2018.

        22.     DISH is a multichannel video programming distributor (“MVPD”) that carries

hundreds of programming networks by satellite directly to subscribers, who receive them at their

homes by means of a pizza-sized dish. Among other programs, DISH retransmits local television

broadcast stations in each of the nation’s 210 local markets. That includes the local stations that

are affiliated with one of the Big 4 networks (ABC, CBS, Fox, and NBC). In some markets, the

local stations are actually owned by the networks. In most markets, they are only affiliated with

one of the networks and are owned by third-party broadcast groups such as Northwest.

        23.     As a satellite carrier, DISH has a statutory copyright license permitting it to

retransmit the copyrighted content contained in each broadcast signal back into the station’s local

market. 17 U.S.C. § 122. Nevertheless, under the Communications Act, 47 U.S.C. § 325(b),

MVPDs such as DISH are not permitted to “retransmit the signal of a broadcasting station, or any

part thereof, except with the express authority of the originating station . . . .” The express authority

necessary for retransmission is typically provided through a retransmission consent agreement

between the MVPD and the owner of the originating station(s). The rates set forth in these

agreements have increased exponentially, from close to zero in the year 2000 to many dollars per

subscriber per month today. In 2014, the FCC had projected that, in 2016, retransmission fees

would reach $2.6 billion, 12 times (1,200%) the 2006 level of $214.6 million. The reality proved

even more extreme. Retransmission fees in 2016 actually reached $7.9 billion, almost 36 times

the 2006 number—an increase of about 3,591% between 2006 and 2016 alone.

        24.     On information and belief, as of 2018, Northwest owned and controlled a group of

18 local television broadcast stations (two with dual programming streams) that DISH was

obligated to carry (the “Northwest Stations”). Each of the Northwest Stations operated, and still


                                                   6
    Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 7 of 37 PageID #:4742



operates, in one of nine U.S. local markets, and fifteen of them are affiliated with one of the “Big

4” broadcast networks—ABC, CBS, NBC, or Fox. The Northwest Stations, relevant programming

streams, local markets and network affiliations are shown below:

              a.   WBPN-LD (MNT, Binghamton, NY)
              b.   WICZ-TV (FOX, Binghamton, NY)
              c.   KIEM-TV (NBC, Eureka, CA)
              d.   KVIQ-LD (CBS, Eureka, CA)
              e.   WABG-TV (ABC, Greenwood, MS)
                      i. WABG.2 (FOX, Greenwood, MS)
              f.   WNBD-LD (NBC, Greenwood, MS)
              g.   WXVT-LD (CBS, Greenwood, MS)
              h.   KPVI-DT (NBC, Idaho Falls, ID)
              i.   KFBI-LD (MNT, Medford, OR)
              j.   KMVU-DT (FOX, Medford, OR)
              k.   KMCW-LD (Not currently broadcasting, Medford, OR)
              l.   KAYU-TV (FOX, Spokane, WA)
              m.   WNYS (MNT, Syracuse, NY)
              n.   WSYT (FOX, Syracuse, NY))
              o.   KCYU-LD (FOX, Yakima, WA)
              p.   KFFX-TV (FOX, Yakima, WA)
              q.   KFFX-TV (FOX, Yakima, WA)
              r.   KSWT (CBS, Yuma, AZ)
              s.   KYMA-DT (NBC, Yuma, AZ)
                      i. KYMA.2 (Ion, Yuma, AZ)

        25.        DISH negotiated and reached a retransmission consent agreement with Northwest

in 2018 (previously defined as the “Northwest Agreement”), for the purpose of procuring

Northwest’s consent to the retransmission of the Northwest Stations. The Northwest Agreement

is, by its terms, confidential. DISH sets out the relevant portions of the Northwest Agreement

herein, incorporates the full Northwest Agreement by reference as if fully set forth herein, and has

filed a true and correct copy of the Northwest Agreement under seal at Docket No. 7 (Exhibit 2). 1




1
  All Exhibits accompanying DISH’s Second Amended Complaint, except those filed under seal, have
been appended to Defendants’ Notice of Removal. See Dkt. No. 1, ECF Pg. Nos. 45-291. Defendants
received permission of this Court to file Exhibits 1, 2, and 8 (which were filed under seal in the Circuit
Court of Cook County) under seal (see Dkt. No. 22). Those Exhibits are available at Dkt. No. 7.

                                                      7
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 8 of 37 PageID #:4743



       26.        Section 3(a) of the Northwest Agreement gave DISH the right to retransmit the

signals of the Northwest Stations in their respective U.S. markets during the term of the

Agreement:

       Grant of Retransmission Consent by Broadcaster. Pursuant to 47 U.S.C.
       § 325(b)(1)(A) and the rules and regulations promulgated thereunder, Broadcaster
       [Northwest] grants to DISH consent throughout the Term to retransmit the signal
       of each Station (including each Programming Stream) on a non-exclusive basis via
       the Distribution System with the applicable Station’s Local Market and
       Significantly Viewed Areas substantially contemporaneously with the applicable
       Station’s primary broadcast. For clarity, such consent does not convey to DISH
       any ownership rights in or to the underlying programming.

       27.        Pursuant to Section 8 of the Northwest Agreement, DISH paid Northwest monthly

retransmission fees, based on a pre-determined monthly rate per DISH customer receiving each

Northwest Station. DISH continues to pay the fees that were contemplated under the Northwest

Agreement pursuant to the terms of the temporary extension, subject to a retroactive rate true-up

depending on a future possible agreement between Northwest and DISH. The rates to be agreed

in a renewal deal would likely have to be significantly higher than the rates set forth in the Cox

Agreement. But, since the Northwest Stations have been subsumed to the Cox Agreement, no

such renewal will be necessary for the Northwest Stations until expiration of the Cox Agreement

in 2022, as explained below.

       28.        Pursuant to Section 2, the Term of the Northwest Agreement was set to expire on

December 31, 2019.

       29.        DISH has complied with its obligations under the Northwest Agreement at all

relevant times.

       30.        Section 17 of the Northwest Agreement defines the parties’ rights in the event of a

change in control of a Northwest station.

       31.        Section 17(b) of the Northwest Agreement governs a “Station Change in Control”

of the Northwest Stations. Under Section 17(b), “Station Change in Control” is triggered by either
                                                   8
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 9 of 37 PageID #:4744



of two events: either (i) an entity gains the ability to control a majority of the board or the voting

interests for the Northwest Stations or to direct the stations’ management; or (ii) an entity becomes

the FCC-authorized assignee or transferee of the broadcast license(s) of the stations. In each case,

the entity in question is the “Acquiring Entity.”

       32.     If a “Station Change in Control” occurs, the continued applicability of the

Northwest Agreement depends on whether the “Acquiring Entity” has an existing retransmission

consent agreement with DISH. If it does, which is what happened here, then Section 17(b)(iv)

requires that the “Acquiring Entity’s retransmission consent agreement will govern the

retransmission of the Station(s) following such Station Change in Control.”

DISH Entered into a Separate Retransmission Consent Agreement with Cox in 2019.

       33.     DISH also negotiated a retransmission consent agreement with Cox Media Group,

LLC (“Cox”), which became effective on March 31, 2019 (previously defined as the “Cox

Agreement”). The Cox Agreement is, by its terms, confidential. DISH sets out the relevant

portions of the Cox Agreement herein, incorporates the full Cox Agreement by reference as if fully

set forth herein, and has filed a true and correct copy of the Cox Agreement under seal at Docket

No. 7 (Exhibit 1).

       34.     Section 3(a) of the Cox Agreement gives DISH the right to retransmit the signals

of thirteen local television broadcast stations (one with a dual programming stream) in ten major

U.S. markets during the term of the Agreement:

       Grant of Retransmission Consent by Broadcaster. Pursuant to 47 U.S.C.
       § 325(b)(1)(A) and the rules and regulations promulgated thereunder, Broadcaster
       [Cox] grants to DISH consent throughout the Term to retransmit the signal of each
       station (including each Programming Stream) on a non-exclusive basis via the
       Distribution System with the applicable Station’s Local Market and Significantly
       Viewed Areas substantially contemporaneously with the applicable Station’s
       primary broadcast. For clarity, such consent does not convey to DISH any
       ownership rights in or to the underlying programming.



                                                    9
    Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 10 of 37 PageID #:4745



          35.        Specifically, the Cox Agreement covered the following thirteen stations 2,

programming streams and markets (collectively, the “Cox Stations”). Ten of them are affiliated

with ABC, NBC, CBS, or Fox, as shown below:

                a.   WSB-TV (ABC, Atlanta)
                b.   WFXT (FOX, Boston)
                c.   WSOC-TV (ABC, Charlotte)
                d.   WAXN-TV (Independent, Charlotte)
                e.   WHIO-TV (CBS, Dayton)
                f.   WFOX-TV (FOX, Jacksonville)
                        a. WFOX.2 (MyNetwork, Jacksonville)
                g.   WHBQ-TV (FOX, Memphis)
                h.   WFTV (ABC, Orlando-Daytona Beach-Melbourne)
                i.   WRDQ (Independent, Orlando-Daytona Beach-Melbourne)
                j.   WPXI (NBC, Pittsburgh)
                k.   KIRO-TV (CBS, Seattle-Tacoma)
                l.   KOKI-TV (FOX, Tulsa)
                m.   KMYT-TV (Independent, Tulsa)

Dkt. No. 7 (Exhibit 1, Exhibit A Station List).

          36.        Pursuant to Section 2, the Term of the Cox Agreement does not expire until 2022.

          37.        Pursuant to Section 11 of the Cox Agreement, either party has the right to early

termination only in the event of (i) an uncured, material breach or default by the other party, (ii) a

“change in Law” as defined in the Agreement, or (iii) bankruptcy or insolvency of the non-

terminating party. No such event has occurred.

          38.        Pursuant to Section 8 of the Cox Agreement, DISH pays monthly retransmission

fees to Cox. Those fees are based on a pre-determined monthly rate per DISH customer receiving

each Cox Station.

          39.        Pursuant to Section 12(b)(iii) of the Cox Agreement, Cox represented and

warranted to DISH that “no third party has or has claimed any right that would be inconsistent

with the rights granted to DISH in this Agreement.”



2
    Two stations (KIRO and KOKI) are delivered to DISH via fiber connections instead of over-the-air.

                                                    10
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 11 of 37 PageID #:4746



       40.      Pursuant to Section 12(c)(ii) of the Cox Agreement, Cox covenanted that it “will

maintain, at all times during the Term, all licenses, permits, rights, exemptions, authorizations and

consents necessary to fully perform this Agreement.”

A Change in Control Does Not Extinguish DISH’s Retransmission Rights Under the Cox
Agreement.

       41.      Section 17 of the Cox Agreement defines the parties’ rights in the event of a change

in control of a Cox Station.

       42.      Section 17(b) also provides a mechanism granting DISH the right to continue

retransmitting the Cox Station’s programming under an agreement with the new owner of the

station, as follows:

             a. If the new owner of the Cox Station already has an existing retransmission

                agreement with DISH that requires incorporation of the station, then the station

                becomes subject to the terms of that agreement and the Cox Agreement terminates

                with respect to that station.

             b. If the new owner has an existing retransmission agreement with DISH that permits,

                but does not require, incorporation of the Cox Station, then DISH has the right to

                choose whether the Station will become subject to the terms of the agreement with

                the new owner or, instead, will continue to be subject to the terms of the Cox

                Agreement, pursuant to a valid assignment by Cox to the new owner of the rights

                and obligations with respect to that Station.

             c. If neither of these two situations applies, then the Cox Agreement requires Cox to

                assign its rights and obligations under the Cox Agreement to the new owner of the

                Cox Station.    This means that, if the new owner does not have an existing

                retransmission agreement with DISH, then the new owner must take the Station

                subject to the terms of the Cox Agreement.
                                                 11
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 12 of 37 PageID #:4747



         43.   The third alternative is what has happened here, and this is what Defendants

unlawfully attempt to hide.

         44.   DISH has complied with its obligations under the Cox Agreement at all relevant

times.

Cox and Northwest Agree to Transactions that Result in the Acquisition of the Cox
Stations and the Northwest Stations by Different Apollo Affiliates.

         45.   On or around February 14, 2019, Terrier entered into a purchase agreement (the

“Northwest Purchase Agreement”) with entities operating under the name Northwest

Broadcasting, to acquire, among other things, the interests in the Northwest Stations (the

“Northwest Acquisition”). The Northwest Acquisition required the prior approval of the FCC.

         46.   All parties to this action have copies of the Northwest Purchase Agreement. DISH

sets out the relevant portions of the Northwest Purchase Agreement herein and incorporates the

full Northwest Purchase Agreement by reference as if fully set forth herein, and a true and correct

copy of the Northwest Purchase Agreement is available at Docket No. 1, ECF Pg. Nos. 47-162

(Exhibit 3).

         47.   On or around the same day, February 14, 2019, Terrier entered into a purchase

agreement (the “Camelot Purchase Agreement”) with Cox whereby certain Apollo subsidiaries

and affiliates would acquire interests in, among other things, the Cox Stations (the “Cox

Acquisition”). Defendants refer to the agreement as the “Camelot Purchase Agreement” because

certain Camelot-named affiliates of Apollo were part of the transaction.

         48.   All parties to this action have copies of the Camelot Purchase Agreement. DISH

sets out the relevant portions of the Camelot Purchase Agreement herein and incorporates the full

Camelot Purchase Agreement by reference as if fully set forth herein, and a true and correct copy

of the Camelot Purchase Agreement is available at Docket No. 1, ECF Pg. Nos. 163-267 (Exhibit

4).
                                                12
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 13 of 37 PageID #:4748



       49.     The Cox Acquisition was also subject to FCC approval. The parties requested FCC

approval of the Northwest Acquisition at the same time as the Cox Acquisition by means of a

single consolidated application on March 4, 2019. The FCC approved both transactions in a single

order on November 22, 2019. Finally, both transactions were consummated on the same day—

December 17, 2019. The FCC also approved the transfer of the relevant broadcasting licenses to

Terrier, under the de facto control of Apollo.

Apollo’s Broadcasting Assets at the Time of the Cox Acquisition.

       50.     Terrier was created by Apollo, a private equity firm that invests in alternative assets

on behalf of the world’s most prominent investors. Thus, the FCC’s approval paved the way for

Apollo to launch its initial foray in the television broadcast industry.

       51.     On the closing date—December 17, 2019—two things were true: First, neither

Apollo, Terrier, nor Camelot was an existing broadcaster; none had ever owned or operated a local

television broadcast station. Second, none of their affiliates had an existing retransmission

agreement with DISH.

       52.     In fact, the entire Apollo-led group (including Terrier and Camelot) are new

entrants in the broadcast television market. According to their FCC application, “[Apollo] and its

affiliates, however, are not broadcast operators.” They told the FCC that their role would be to

provide “financial, strategic, and management expertise” to the new owner of the Cox and

Northwest Stations—i.e., Terrier. They promised not to “be involved in the day-to-day operations

of the Northwest Stations or the Cox Stations.”

       53.     Because Apollo, Terrier, and Camelot were not broadcasters and did not have

retransmission agreements with DISH as of December 17, 2019, they had no legitimate avenue to

avoid the continued application of the Cox Agreement to the Cox Stations once Cox sold the

Stations to Terrier. So, they tried to create the façade of an existing broadcaster by attempting to


                                                  13
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 14 of 37 PageID #:4749



close the Northwest Acquisition a few hours earlier on the same day, December 17, 2019, that they

closed the Cox Acquisition, but they failed.

        54.     Had Defendants not attempted to create the façade of sequential acquisitions, it

would have been Apollo, acting through Terrier, that acquired both sets of stations at the same

time. Apollo negotiated the deals with Cox and Northwest. Apollo caused Terrier and Camelot to

be created and funded. Apollo caused Terrier to consummate the Cox Acquisition and assign the

Cox Stations to Camelot. Apollo caused Terrier to consummate the Northwest Acquisition and

take a controlling interest in NBI Holdings, the parent of Northwest. Apollo has arranged for its

advisory affiliates to provide financial, strategic, and management expertise to Terrier. In fact, the

FCC order approving the transactions concluded that Apollo has de facto control over Terrier.

        55.     Such simultaneous acquisition also would have been consistent with Cox’s and

DISH’s intent, as of the time of entering in to the Cox Agreement, and Northwest’s and DISH’s

intent, as of the time of entering into the Northwest Agreement, of how each Agreement’s “station

change in control” and “after-acquired station” clauses were supposed to work. Because, but for

Defendants’ machinations, the Cox Stations and the Northwest Stations were each being acquired

by Apollo entities that had no pre-existing retransmission consent agreement with DISH (either

directly or through affiliates), the expectation, as of the time of contracting, was that the respective

retransmission agreements would have remained in effect to govern its respective stations in the

hands of the new owner.

Cox Notifies DISH Regarding the Impending Acquisition by Terrier.

        56.     Apollo and Terrier personnel orchestrated the closing of the two acquisitions in

December 2019, working directly with the sellers, Cox and Northwest.

        57.     Cox had a contractual obligation under the Cox Agreement to notify DISH of a

station change in control, and Northwest had the same obligation under the Northwest Agreement.


                                                  14
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 15 of 37 PageID #:4750



Inherent in these contractual provisions was the obligation to provide accurate and complete

information to DISH so that DISH could determine the impact of the purported station change in

control.

       58.     On or around December 7, 2019, Cox’s President, Ms. Kim Guthrie, sent a

notification letter to DISH regarding the Cox Agreement. Ms. Guthrie represented that Cox “is in

the process of selling all or substantially all of the assets of [Cox] to Terrier Media Buyer, Inc. . .

. .” She further stated that the transaction was expected to close in the fourth quarter of 2019. She

concluded by informing DISH “that effective as of the Closing Date, the right to grant

retransmission consent with respect to the Stations listed on Exhibit A hereto [the Cox Stations]

will be transferred to Terrier Media Buyer, Inc.” A true and correct copy of the letter has been

filed at Docket No. 1, ECF Pg. Nos. 268-70 (Exhibit 5).

       59.     On or around December 13, 2019, NBI Holdings and Northwest sent a notice to

DISH regarding a station change in control under the Northwest Agreement. The letter stated that

there was to be a sale and transfer of ownership of NBI Holdings to Terrier, and it further stated

that Northwest was a wholly owned subsidiary of NBI Holdings. The letter claimed that Northwest

“will [ ] continue to have the right to grant retransmission consent with respect to each applicable

station,” but it indicated that “Terrier will unconditionally assume and fully perform all the duties

and obligations imposed upon [Northwest] . . . .” A true and correct copy of the letter has been

filed at Docket No. 1, ECF Pg. Nos. 273-74 (Exhibit 6).

Defendants Consummate the Northwest and Cox Acquisitions and Attempt to Circumvent
the Cox Agreement.

       60.     Defendants proceeded with the closing of the two purchases a few days later on

December 17, 2019.




                                                  15
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 16 of 37 PageID #:4751



       61.      On the eve of closing, December 16, Terrier assigned to Camelot pre-closing

Terrier’s contractual rights to the Cox Stations. This means that the Cox Stations were never

acquired by an entity in which the Northwest Stations were housed.

       62.      The following day, Defendants continued the façade, but they failed to terminate

the Cox Agreement because they closed the Cox Acquisition before they closed the Northwest

Acquisition.

             a. Each acquisition was subject to a number of closing conditions. Thus, under

                Section 2.4.1(b) of the Northwest Purchase Agreement, the Northwest Acquisition

                was subject to “deliver[ing] or caus[ing] to be delivered” a number of payments,

                including two payments to discharge certain Northwest indebtedness.

             b. Defendants’ plan to close the Northwest Acquisition first included approximately

                32 steps developed with the assistance of an accounting firm and a law firm. Those

                steps reflected an effort to satisfy the Northwest closing conditions first, including

                the two payments for the discharge of Northwest’s indebtedness. At a minimum,

                for Defendants to close the Northwest Acquisition first, the closing conditions for

                the Northwest Acquisition had to be satisfied before those for the Cox Acquisition,

                and the planned steps for the Northwest Acquisition had to be completed before the

                Cox Acquisition steps.

             c. The closing on December 17, 2019 was initiated via a phone call.                Upon

                information and belief, although Defendants’ representatives and their counsel

                participated in the call, they did not document the sequence of the steps taken to

                consummate the closing, such as the release of signatures. DISH has repeatedly

                requested such documentation since December 2019, and it has not been provided.




                                                 16
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 17 of 37 PageID #:4752



                 But what was documented was that the Defendants failed to make the payments,

                 and close the acquisitions, in the order contemplated.

              d. After the call, Apollo employees (including its Director of Treasury and Research

                 Services) worked to consummate the acquisitions by causing payments of the

                 respective purchase prices to be delivered on behalf of Terrier (the buyer). But the

                 two payments for the Northwest debt discharge were not delivered until 3:38 p.m.

                 on December 17, 2019, more than an hour after all Cox payments were delivered

                 at 2:25 p.m. and the Cox Acquisition was closed.

        63.      Accordingly, the Northwest Acquisition closed at 3:38 p.m. on December 17, 2019,

at which time Terrier had an existing retransmission consent agreement with DISH because it had

just completed the acquisition of the Cox Stations and it had become the assignee of the Cox

Agreement when the Cox Acquisition closed at 2:25 p.m. Additionally, Terrier was the Acquiring

Entity of the Northwest Stations because it gained the ability to exert majority control over the

Northwest Stations and/or because it was the FCC-authorized transferee of the broadcast licenses

of those stations.

        64.      As a result, the Northwest Agreement was terminated pursuant to the station

change-in-control provision of Section 17(b), and the Northwest Stations became subject to the

terms of the Cox Agreement by no later than December 17, 2019.

        65.      DISH therefore continues to have contractual consent to retransmit the Northwest

Stations and the Cox Stations under the terms of the Cox Agreement, until that Agreement expires

in 2022.

        66.      Terrier assumed the duties and obligations of the Cox Agreement when it acquired

the Cox Stations from Cox.




                                                  17
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 18 of 37 PageID #:4753



       67.     The Camelot Defendants assumed the duties and obligations of the Cox Agreement

when they entered into an assignment and assumption agreement with Terrier regarding the Cox

Stations.

       68.     Northwest and NBI Holdings were obligated by the Northwest Agreement to treat

the Northwest Stations as subject to the terms of the Cox Agreement.

Defendants Conceal the Facts and Spread a False Narrative to Support their Erroneous
Position.

       69.     Notwithstanding that the scheme to terminate the Cox Agreement failed,

Defendants implemented a plan to cover up the facts and deceive DISH into agreeing that the Cox

Agreement had been terminated and that the Cox Stations had become subject to the Northwest

Agreement.

       70.     Apollo employee, Mr. Houston McCurry, emailed a well-known public relations

expert on December 18, 2019—the day after closing—and requested assistance to disseminate the

false public narrative that Northwest had acquired Cox. Aaron Sobel, a Principal at Apollo, was

also involved in these PR efforts. These efforts were intended to counter the initial wave of press

reports on or around December 18, which stated that Apollo had acquired both the Cox Stations

and the Northwest Stations. For example, Inside Radio reported on December 18 that the Cox

Stations were sold to a “new media company” that also included “20 TV stations in 10 markets

acquired from Northwest Broadcasting.” This was not an instance of mistaken reporting; Cox’s

own press release on December 17 confirmed that it had sold the Cox Stations “to a new media

company.”

       71.     The fact that a new media company had acquired both groups of stations was not

conducive to the plan to terminate the Cox Agreement. So, NBI and Northwest collaborated with

Apollo and Terrier to implement the cover up and spread a false narrative instead.



                                                18
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 19 of 37 PageID #:4754



            a. When Cox’s relationship with Apollo deteriorated prior to closing, jeopardizing the

               scheme, Northwest’s founder and former CEO Mr. Brady rallied the Apollo team

               to finalize the deal and maintain their leverage. And when the deal lawyers needed

               some last-minute assistance, Mr. Brady agreed to stay on as an officer and member

               of the board of the entity acquiring Northwest, for a matter of a few hours, to

               facilitate the façade of a sequencing of the acquisitions.

            b. Mr. Brady continued to represent Northwest in negotiations with DISH using his

               “northwestbroadcasting.com” email account.          In return for the promise of

               additional equity if Apollo achieved enhanced retransmission rates from DISH and

               other distributors, Mr. Brady assisted several Apollo personnel in their efforts to

               create a misimpression that control over the Cox Stations was acquired by

               Northwest.

            c. Ms. Kim Guthrie, the newly appointed president of Terrier, likewise participated in

               the attempt to deceive DISH. She was involved in various email exchanges and

               calls regarding negotiations with DISH for higher retransmission fees. As the

               former CEO of Cox who was directly involved in negotiating the Cox Agreement

               with DISH, Ms. Guthrie was aware that the Cox Agreement could not be terminated

               if the Northwest Acquisition closed after, or simultaneous with, the Cox

               Acquisition.

            d. Mr. Jon Rand, Northwest’s Chief Operating Officer, participated in negotiations

               with DISH after the closing and also assisted in the attempt to extract higher

               retransmission rates from DISH.

      72.      In support of the false narrative perpetuated by Defendants, on or around December

20, 2019, counsel for NBI Holdings sent a letter to DISH—on behalf of NBI Holdings and

                                                 19
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 20 of 37 PageID #:4755



Northwest—stating that NBI Holdings had acquired the Cox Stations. A true and correct copy of

the letter has been filed at Docket No. 1, ECF Pg. Nos. 278-81 (Exhibit 7).

       73.     This notice from NBI Holdings was inconsistent with the notice that Cox had sent

on December 7, 2019, informing DISH that Terrier would acquire the Cox Stations. DISH

responded by email to the letter on December 23, 2019, asking NBI Holdings to substantiate its

claim because its claim contradicted the Cox notice and multiple public sources about the Terrier

transactions. A true and correct copy of DISH’s response has been filed at Docket No. 1, ECF Pg.

Nos. 283-91 (Exhibit 9).

       74.      On or around December 27, 2019, NBI Holdings counsel sent a follow-up letter

and draft presentation purporting to describe the legal steps in the Northwest Acquisition and the

Cox Acquisition. Although the details remained unclear, a presentation by Terrier’s deal counsel

was provided to DISH. That presentation suggested that the Cox Stations came to be held by

Camelot and the Northwest Stations continued to be held by NBI Holdings. In turn, according to

the presentation, NBI Holdings became directly owned by Terrier. True and correct copies of the

letter and draft presentation have been filed under seal at Docket No. 7 (Exhibit 8). This sequence

supports the fact that the Apollo affiliates that acquired the Cox Stations did not own the Northwest

Stations at the time they acquired the Cox Stations (or at any time for that matter).

       75.     DISH responded that it would not be able to treat the Cox Stations as after-acquired

stations subject to the Northwest Agreement.

       76.     On or around December 30, 2019, DISH requested information to confirm the

timing of the transactions. Counsel for NBI Holdings agreed to provide additional information,

but no such information was provided. NBI Holdings did not demonstrate either that the Cox

Stations were actually acquired by the owner of the Northwest Stations or that the Cox Stations

were acquired after the acquisition of the Northwest Stations.

                                                 20
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 21 of 37 PageID #:4756



       77.     That same day, Mr. Brady forwarded a DISH email to Apollo’s Mr. McCurry and

complained that the public information related by Apollo had not been sufficiently supportive of

Defendants’ attempt to terminate the Cox Agreement and subject the Cox Stations to higher rates.

Presumably, Mr. Brady was referring to the initial press reports in the days after the closing.

       78.     In January 2020, Defendants started to run a “crawl” message on the Cox Stations

stating that DISH would lose its Cox Stations at 5 p.m. Mountain Time on January 14, 2020,

because “it has refused to agree to reasonable terms for the valuable programming we provide.”

       79.     On January 10, 2020, Defendants reiterated the position that the Cox Stations are

subject to the Northwest Agreement and that, if DISH did not reach a new retransmission consent

agreement for the Cox Stations, they must “go dark” soon.

       80.     Upon information and belief, Defendants have communicated with, and continue

to communicate with, DISH subscribers through advertising campaigns designed and intended to

persuade those subscribers to leave DISH if the Cox Stations and/or the Northwest Stations are

blacked out. For example, a Cox press release from July 24, 2020 stated that DISH customers are

“encouraged to drop DISH” and “switch TV providers.”

Defendants Are Acting in Bad Faith.

       81.     Defendants have engaged in bad-faith conduct to conceal their maneuverings and

have constructed a façade of transactions in an effort to obscure the end result, which is their

attempt to avoid the remaining two years of the Cox Agreement and create an unfair opportunity

to increase the retransmission fees that DISH previously negotiated with Cox—all at the expense

of DISH customers whose television screens would go, and have gone, dark.

       82.     DISH is informed and believes that the extraordinary web of transactions in which

Apollo engaged to consummate the acquisitions was attempted for no economic purpose other than




                                                 21
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 22 of 37 PageID #:4757



to deny DISH and other distributors rights they negotiated under the Cox Agreement and

retransmission agreements with other distributors covering the Cox Stations.

       83.     Terrier and NBI Holdings have contended that the Cox Stations were acquired by

NBI Holdings and are subject to the Northwest Retransmission Agreement. But the documents

provided by Defendants are not consistent with the position that Defendants have taken regarding

the acquisitions of Cox and Northwest.

       84.     In these circumstances, the station change-in-control provision of Section 17 of the

Cox Agreement requires that the terms of the Cox Agreement continue to apply to the Cox Stations

and are binding on their new owner, whether that be Terrier, Camelot, or another of Terrier’s

subsidiaries or affiliates.   Correspondingly, the after-acquired station provision of the Cox

Agreement and station change-in-control provision of the Northwest Agreement require that the

Northwest Stations become subject to the Cox Agreement.

       85.     DISH is further informed and believes that Apollo gained access to DISH’s

confidential retransmission rates for both the Cox Stations and the Northwest Stations through the

process of conducting due diligence on the Cox and Northwest Acquisitions in 2019. DISH takes

reasonable measures to maintain the confidentiality of the rates it pays to different broadcasters,

and one broadcaster’s knowledge of the rates DISH pays to another can provide a significant

commercial advantage in that broadcaster’s rate negotiations with DISH.

       86.     Upon information and belief, Apollo’s knowledge of both the Cox rates and the

Northwest rates allowed it to determine whether it could generate a sufficient return on investment

by purchasing both sets of stations and subjecting the Cox Stations to the higher Northwest rates.

Apollo believed it could achieve tens of millions of dollars in increased retransmission fees, and

this was a substantial factor in Apollo’s decision to consummate the two acquisitions in a way that

Apollo hoped would appear as if the Cox Stations were being acquired by an existing broadcaster.

                                                22
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 23 of 37 PageID #:4758



DISH Has Suffered, and Will Continue to Suffer, Damages Including Irreparable Harm.

       87.     Unless Defendants are restrained, they will continue to deprive DISH of its rights

under the Cox Agreement. This will prevent DISH from restoring ABC, CBS, NBC, or Fox

programming to the ten U.S. markets covered by the Cox Stations, and may disrupt DISH’s

offering of network programming to the nine markets covered by the Northwest Stations. This

means that DISH subscribers in these markets will continue to be deprived of access to, or in the

case of the Northwest Stations, lose their current provisional access to, their favorite TV

programming—such as the popular live sports, hit shows, and other marquee events offered by the

Big Four networks.

       88.     These Stations, however, will continue to be available from DISH’s competitors,

including cable systems, DIRECTV, and online video distributors. Thus, many subscribers have

left DISH—and others are likely to leave DISH—to switch to a competitor in order to continue

receiving their favorite programming.     Indeed, DISH experienced increased call volume in

response to the “crawl” messages on the Cox Stations, and has experienced increased customer

loss and reduced customer intake as a result of the blackouts involved.

       89.     Additional harm will be suffered by DISH’s subscribers. Those who remain with

DISH will be deprived of programming, including coverage of local and national elections and

live events such as the return of the NFL and other sporting and entertainment events that only

happen once. Those who leave DISH will face the burdens of switching and may be locked into

more expensive long-term contracts with other pay-TV distributors who are not their first choice.

       90.     DISH cannot simply continue to retransmit the Cox Stations or the Northwest

Stations in the absence of either consent or a court order. This could result in the loss of DISH’s

statutory license under Section 122 of the Copyright Act, 17 U.S.C. § 122, meaning that DISH




                                                23
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 24 of 37 PageID #:4759



could lose the right to retransmit all local television broadcast stations across all 210 U.S. local

markets.

        91.     Nor can DISH agree to the exorbitant fee increases demanded by Defendants. The

increased fees come with various non-monetary strings attached, which, once included in a final

agreement, cannot be remedied by money damages. And Defendants have stated to this Court

during the July 20, 2020 status hearing that they will not accept a “true-up” of fees subject to the

outcome of the litigation. Regardless, the fee increases alone would have a ripple effect across

DISH’s negotiations with other broadcasters, leading to additional retransmission fee increases,

which also could not be remedied by money damages in this case.

        92.     Defendants, on the other hand, will not be harmed irreparably if the status quo ante

is restored. This is because DISH is willing to pay the monthly retransmission fees under the Cox

Agreement for the Cox Stations for the balance of its term.

                                             CLAIMS

                                           COUNT I
                                      (Terrier, Camelot)
                   Specific Performance of the Cox Agreement (Cox Stations)

        93.     DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        94.     The Cox Agreement is a valid and enforceable contract.

        95.     DISH has performed all of its obligations under the Cox Agreement.

        96.     Cox’s duties with respect to the Cox Stations transferred to, and became legally

binding on, Camelot by virtue of the station change-in-control and assignment terms of the

Agreement.

        97.     Terrier also assumed Cox’s duties under the Cox Agreement when it purchased the

Cox Stations.


                                                 24
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 25 of 37 PageID #:4760



        98.      Terrier and Camelot have breached the retransmission rights granted to DISH under

Section 3 of the Cox Agreement with respect to the Cox Stations by taking actions that deprive

DISH of the ability to retransmit those Stations for the full term of the Agreement at the rates set

forth therein.

        99.      Terrier and Camelot have also prevented DISH from performing its retransmission

obligations under Section 6 of the Cox Agreement.

        100.     DISH has no adequate remedy at law. Money damages will not adequately

compensate DISH. Unless Terrier and Camelot are enjoined, DISH will continue to suffer

irreparable harm caused by these breaches of the Cox Agreement.

        101.     Accordingly, DISH is entitled to an injunction and specific performance of the Cox

Agreement.

                                            COUNT II
                                      (Terrier, Northwest)
                 Specific Performance of the Cox Agreement (Northwest Stations)


        102.     DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        103.     The Cox Agreement is a valid and enforceable contract.

        104.     DISH has performed all of its obligations under the Cox Agreement.

        105.     Terrier assumed Cox’s duties under the Cox Agreement when it purchased the Cox

Stations.

        106.     After closing the purchase of the Cox Stations, Terrier acquired the Northwest

Stations, which became after-acquired stations subject to the same terms and conditions of the Cox

Agreement.




                                                 25
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 26 of 37 PageID #:4761



        107.    As the current owner of the Northwest Stations and a party to the Northwest

Agreement, Northwest is contractually obligated to honor the terms and conditions of the Cox

Agreement as applied to the Northwest Stations.

        108.    Terrier and Northwest have breached the retransmission rights granted to DISH

under Section 3 of the Cox Agreement with respect to the Northwest Stations by taking actions

that deprive DISH of the ability to retransmit those Stations for the full term of the Agreement at

the rates set forth therein.

        109.    Terrier and Northwest have also prevented DISH from performing its

retransmission obligations under Section 6 of the Cox Agreement.

        110.    DISH has no adequate remedy at law. Money damages will not adequately

compensate DISH. Unless Terrier and Northwest are enjoined, DISH will continue to suffer

irreparable harm caused by these breaches of the Cox Agreement.

        111.    Accordingly, DISH is entitled to an injunction and specific performance of the Cox

Agreement.

                                             COUNT III
                                          (Terrier, Camelot)
                             Breach of the Cox Agreement (Cox Stations)

        112.    DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        113.    The Cox Agreement is a valid and enforceable contract.

        114.    DISH has performed all of its obligations under the Cox Agreement.

        115.    Cox’s duties with respect to the Cox Stations transferred to, and became legally

binding on, Camelot by virtue of the station change-in-control and assignment terms of the Cox

Agreement.




                                                26
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 27 of 37 PageID #:4762



            116.   Terrier also assumed Cox’s duties under the Cox Agreement when it purchased the

Cox Stations.

            117.   Terrier and Camelot have breached the retransmission rights granted to DISH under

Section 3 of the Cox Agreement with respect to the Cox Stations by taking actions that deprive

DISH of the ability to retransmit those Stations for the full term of the Cox Agreement at the rates

set forth therein.

            118.   Terrier and Camelot have also prevented DISH from performing its retransmission

obligations under Section 6 of the Cox Agreement.

            119.   Terrier and Camelot’s breaches of the Cox Agreement have caused damages to

DISH.

            120.   DISH is entitled to an injunction and specific performance of the Cox Agreement.

DISH also is entitled to compensation for damages already incurred in an amount to be determined

at trial.

                                            COUNT IV
                                        (Terrier, Camelot)
                         Breach of the Duty of Good Faith and Fair Dealing

            121.   DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

            122.   Terrier and Camelot have acted to deprive DISH of the benefit of its bargain under

the Cox Agreement.

            123.   Specifically, they arranged an acquisition of the Cox Stations that was and is

intended to deprive DISH of (i) its retransmission rights under the Cox Agreement and (ii) its

rights under the change-in-control and assignment provisions of the Agreement in the event of new

ownership of the Cox Stations.




                                                   27
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 28 of 37 PageID #:4763



        124.    Terrier and Camelot have assisted the other Defendants in thwarting the purpose of

the Cox Agreement, which was to establish the pricing and other terms by which DISH would be

able to retransmit the Cox Stations for the full term of the Agreement.

        125.    The conduct of Terrier and Camelot breaches not only their express contractual

obligations but also the implied obligations that a reasonable person in DISH’s position would be

justified in understanding were included in the Cox Agreement.

        126.    Camelot’s and Terrier’s breaches of their duties of good faith and fair dealing have

caused damages to DISH in an amount to be determined at trial.

                                            COUNT V
                                       (Terrier, Northwest)
                        Breach of the Cox Agreement (Northwest Stations)

        127.    DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        128.    The Cox Agreement is a valid and enforceable contract.

        129.    DISH has performed all of its obligations under the Cox Agreement.

        130.    Terrier assumed Cox’s duties under the Cox Agreement when it purchased the Cox

Stations.

        131.    After closing the purchase of the Cox Stations, Terrier acquired the Northwest

Stations, which became after-acquired stations subject to the same terms and conditions of the Cox

Agreement.

        132.    As the current owner of the Northwest Stations and a party to the Northwest

Agreement, Northwest is contractually obligated to honor the terms and conditions of the Cox

Agreement as applied to the Northwest Stations.

        133.    Terrier and Northwest have breached the retransmission rights granted to DISH

under Section 3 of the Cox Agreement with respect to the Northwest Stations by taking actions

                                                 28
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 29 of 37 PageID #:4764



that deprive DISH of the ability to retransmit those Stations for the full term of the Cox Agreement

at the rates set forth therein.

            134.   Terrier and Northwest have also prevented DISH from performing its

retransmission obligations under Section 6 of the Cox Agreement.

            135.   Terrier and Northwest’s breaches of the Cox Agreement have caused damages to

DISH.

            136.   DISH is entitled to an injunction and specific performance of the Cox Agreement.

DISH also is entitled to compensation for damages already incurred in an amount to be determined

at trial.

                                             COUNT VI
                                           (NBI Holdings)
                                     Breach of the Cox Agreement

            137.   DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

            138.   The Cox Agreement is a valid and enforceable contract.

            139.   DISH has performed all of its obligations under the Cox Agreement.

            140.   Terrier assumed Cox’s duties under the Cox Agreement when it purchased the Cox

Stations.

            141.   If NBI Holdings validly acquired the Cox Stations from Terrier, as it claimed in its

December 20, 2019 letter to DISH, then it too assumed the duties of the Cox Agreement, as is

required under the assignment provisions of Section 17 of that Agreement.

            142.   NBI Holdings’ duties under the Cox Agreement extend to the Cox Stations and to

any after-acquired stations, including the Northwest Stations.




                                                    29
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 30 of 37 PageID #:4765



            143.   NBI Holdings has breached its contractual duties by refusing to permit DISH to

retransmit the signals of the Cox Stations and by taking actions to deprive DISH of the ability to

retransmit those Stations for the full term of the Cox Agreement at the rates set forth therein.

            144.   NBI Holdings also has breached its duties by refusing to permit DISH to retransmit

the signals of the after-acquired Northwest Stations and by taking actions to deprive DISH of the

ability to retransmit those Stations for the full term of the Cox Agreement at the rates set forth

therein.

            145.   NBI Holdings’ breaches of the Cox Agreement have caused damages to DISH.

            146.   DISH is entitled to an injunction and specific performance of the Cox Agreement.

DISH also is entitled to compensation for damages already incurred in an amount to be determined

at trial.

                                              COUNT VII
                                                (Apollo)
                             Tortious Interference with the Cox Agreement

            147.   DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

            148.   The Cox Agreement is a valid and enforceable contract.

            149.   Defendants had knowledge of the Cox Agreement and its terms.

            150.   As set forth above, Terrier, Camelot, NBI Holdings, and Northwest breached their

obligations under the Cox Agreement.

            151.   The conduct of Apollo, as set forth above, constitutes intentional procurement of

these breaches of the Cox Agreement, without justification. In particular, although Apollo knew

that it had failed to close the Northwest Acquisition first, it nevertheless misrepresented the closing

sequence to DISH in an effort to force DISH to abandon the Cox Agreement and agree to higher

retransmission fees.


                                                   30
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 31 of 37 PageID #:4766



        152.    DISH has no adequate remedy at law. Money damages will not adequately

compensate DISH. Unless Apollo is enjoined, DISH will continue to suffer irreparable harm

caused by Apollo’s intentional procurement of these breaches of the Cox Agreement.

Additionally, because of the damages already caused to DISH by Apollo’s unjustified interference

with the Cox Agreement, DISH is entitled to damages in an amount to be determined at trial.

                              COUNT VIII (IN THE ALTERNATIVE)
                                       (NBI Holdings, Terrier)
                              Tortious Interference with Cox Agreement

        153.    DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        154.    The Cox Agreement is a valid and enforceable contract.

        155.    Defendants had knowledge of the Cox Agreement and its terms.

        156.    As set forth above, Camelot and Northwest breached their obligations under the

Cox Agreement.

        157.    Terrier and NBI Holdings are not parties to the Cox Agreement or otherwise

privileged to interfere with it.

        158.    The conduct of Terrier and NBI Holdings, as set forth above, constitutes intentional

procurement of these breaches of the Cox Agreement, without justification. In particular, although

Terrier and NBI Holdings knew that they had failed to close the Northwest Acquisition first, they

nevertheless misrepresented the closing sequence to DISH in an effort to force DISH to abandon

the Cox Agreement and agree to higher retransmission fees.

        159.    DISH has no adequate remedy at law. Money damages will not adequately

compensate DISH. Unless Defendants are enjoined, DISH will continue to suffer irreparable

harm caused by Terrier’s and NBI Holdings’ intentional procurement of these breaches of the Cox

Agreement. Additionally, because of the damages already caused to DISH by Terrier’s and NBI


                                                 31
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 32 of 37 PageID #:4767



Holdings’ unjustified interference with the Cox Agreement, DISH is entitled to damages in an

amount to be determined at trial.

                                           Count IX
                                            (Apollo)
                                       Unfair Competition

        160.    DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        161.    DISH’s rights with respect to the Cox Stations and the Northwest Stations have

commercial value, as demonstrated by the fact that DISH pays for them and uses them to generate

revenues from subscribers.

        162.    Apollo has engaged in unfair competition by knowingly and intentionally

misappropriating DISH’s rights—specifically by acting to deprive DISH of (i) its retransmission

rights with respect to the Cox Stations and the Northwest Stations and (ii) its rights under the

station change-in-control and assignment provisions of the Cox Agreement.

        163.    Upon information and belief, Apollo obtained and used DISH’s confidential

information—the retransmission rates in place between DISH and Cox and DISH and Northwest—

and used that information without DISH’s authorization to develop a scheme to structure the Cox

and Northwest Acquisitions to enrich itself at DISH’s expense.

        164.    Apollo also concealed the facts of the closing from DISH and disseminated a false

narrative to DISH and to the public regarding which Acquisition closed first. Apollo used this

narrative to support the claim that the Cox Agreement was terminated and to conceal the fact that

the Northwest Stations became after-acquired stations subject to the Cox Agreement’s lower rates.

        165.    Apollo’s conduct has adversely affected, and will continue to adversely affect, the

operations of DISH. Apollo is using its control over the other Defendants to impose a “black out”

of the four major networks in ten of DISH’s markets served by the Cox Stations and to threaten

                                                32
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 33 of 37 PageID #:4768



similar actions with respect to the Northwest Stations, all of which will harm DISH and cause its

subscribers to leave.

        166.    On information and belief, Apollo’s unfair competition is willful, deliberate, and in

bad faith.

        167.    DISH has no adequate remedy at law. Apollo’s conduct has caused, and if not

enjoined, will continue to cause, irreparable harm to DISH.

        168.    DISH is entitled to injunctive relief to prevent Apollo from engaging in further acts

of unfair competition.

        169.    DISH is entitled to damages in an amount to be proven at trial.

                                           COUNT X
                                          (Northwest)
                              Breach of the Northwest Agreement


        170.    DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        171.    The Northwest Agreement is a valid and enforceable contract to which Northwest

is a party and under which Northwest owes duties to DISH.

        172.    DISH has performed all of its obligations under the Northwest Agreement.

        173.    Northwest has breached its station change-in-control obligations under Section

17(b) of the Northwest Agreement by (i) failing to advise DISH that control over the Northwest

stations has changed and that the acquiring entity’s affiliate had an existing retransmission

agreement (the Cox Agreement) with DISH at the time of such change of control, (ii) failing to

incorporate the Northwest Stations into the Cox Agreement and (iii) instead, withholding consent

to retransmit those stations, demanding increased retransmission fees, and taking other actions to

deprive DISH of its right to retransmit the Northwest Stations at the same rates applicable to the

Cox Stations.
                                                 33
  Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 34 of 37 PageID #:4769



        174.    Northwest’s breach of the Northwest Agreement has caused damages to DISH.

        175.    DISH is entitled to an injunction and specific performance of the Northwest

Agreement. DISH also is entitled to compensation for damages already incurred in an amount to

be determined at trial.

                                           COUNT XI
                                           (Northwest)
                        Breach of the Duty of Good Faith and Fair Dealing

        176.    DISH restates and incorporates all of the foregoing paragraphs of the Complaint as

if set forth fully herein.

        177.    Northwest has acted to deprive DISH of the benefit of its bargain under the

Northwest Agreement.

        178.    Northwest engaged in a transaction—the Northwest Acquisition—that was and is

intended to deprive DISH of (i) its retransmission rights regarding the Northwest Stations and (ii)

its rights under the change-in-control provision of the Northwest Agreement.

        179.    Immediately upon consummating the transaction, Northwest engaged in a charade

designed to deceive DISH into believing that the change-in-control provision was not triggered

and that DISH would lose retransmission consent upon the expiration of the Northwest Agreement.

        180.    Additionally, Northwest has assisted the other Defendants in thwarting the letter

and purpose of the Northwest Agreement’s change-in-control provision, disrupting the continuity

of retransmission consent and rates when control over the Northwest Stations was transferred to

an Acquiring Entity that had an existing retransmission consent agreement with DISH.

        181.    Northwest’s conduct breaches not only its express contractual obligations but also

the implied obligations that a reasonable person in DISH’s position would be justified in

understanding were included in the Northwest Agreement.

        182.    Northwest’s conduct was at least unreasonable, if not dishonest.

                                                34
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 35 of 37 PageID #:4770



       183.   Northwest’s breach of its duty of good faith and fair dealing has caused damages

to DISH in an amount to be determined at trial.

                                   PRAYER FOR RELIEF

WHEREFORE, DISH respectfully requests that the Court enter judgment in favor of DISH and

against Defendants and issue an order as follows:


       1.     Granting all relief requested in this Complaint;

       2.     Declaring that the terms of the Cox Agreement remain in force with respect to the

              Cox Stations and the Northwest Stations through its full term;

       3.     Ordering specific performance of the Cox Agreement;

       4.     Enjoining Defendants from continuing to breach the terms of the Cox Agreement

              and enjoining them from depriving DISH of its retransmission rights with respect

              to the Cox Stations and the Northwest Stations;

       5.     Enjoining Defendants from continuing to tortiously interfere with the Cox

              Agreement;

       6.     Awarding DISH actual, incidental, and consequential damages for Defendants’

              breaches of and tortious interference with the Cox Agreement and the Northwest

              Agreement;

       7.     Awarding DISH interest, attorneys’ fees, and costs; and

       8.     Ordering such other and further relief as the Court may deem appropriate.

Dated: October 14, 2020                                Respectfully submitted,

                                                       /s/ Jared R. Butcher
                                                       Pantelis Michalopoulos (pro hac vice)
                                                       Michael Dockterman (ARDC #: 3121675)
                                                       Jared R. Butcher (pro hac vice)
                                                       STEPTOE & JOHNSON LLP
                                                       227 West Monroe, Suite 4700
                                                       Chicago, Illinois 60606

                                                  35
Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 36 of 37 PageID #:4771



                                           Telephone: (312) 577-1243
                                           Fax: (312) 577-1370

                                           - and –

                                           1330 Connecticut Avenue, N.W.
                                           Washington, D.C. 20036
                                           Telephone: (202) 429-3000

                                           Attorneys for Plaintiff DISH Network L.L.C.




                                      36
 Case: 1:20-cv-00570 Document #: 154 Filed: 10/14/20 Page 37 of 37 PageID #:4772



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 14th day of October 2020, a true and correct

copy of the foregoing document was served via electronically using the Court’s CM/ECF system

to all counsel of record and parties receiving electronic notice of pleadings filed in this case.


                                               /s/ Jared R. Butcher
                                                   Jared R. Butcher




                                                  37
